Title: To James Madison from George William Erving, 4 November 1806
From: Erving, George William
To: Madison, James



(No. 18.)Sir,
Madrid November 4th. 1806.

The claims of Messrs. Dulton & Tombarel, which have been for some years agitating here before the Council of War, & which have been pressed upon the Government by repeated applications of our Ministers, are now definitively rejected; and Mr. Cevallos has thought proper to get rid of all further contestation upon the subject on my part, by referring such explanations of the last Consulta of the Council, as the Government thinks proper to give; to be made by his Majesty’s Minister in the United States.  It has appeared to me that this decision should not pass unnoticed, & I have therefore replied to his last note in such terms as to forbid the expectation of its being favorably received by the President.
I have herewith the honor to transmit to you copies of all the notes which have passed upon this subject since my arrival here; those of Mr. Humphries and of Mr. Pinckney, I presume, are already in the Department.  The enclosed consists of seven notes, Vizt. Mr. Cevallos’s of August 10th. October 13th: & mine to him of July 10th. September 30th. October 21st., and to the Prince of Peace of January 21st. August 18th. That of Sepr. 30th. is so full upon all the proceedings in the case, as to render it unnecessary for me here to trouble you with a recital.  I must add, however, that in repeated interviews which I have had on this subject with the Prince of Peace, he has given me the fullest and most explicit assurances of his effectual aid; in all which I have been deceived; or his influence has been overbalanced by one more powerful.  You will certainly be surprized on seeing a result, not only so extremely unjust, but so wholly inconsistent & undignified; & contrary too, as it would seem, to the dispositions of the Prince.  Not being able to state any facts, I can not venture to make any conjectures upon so delicate a subject.  But Mr. Tombarel; who will be the bearer of this, will submit to you such information on this point as he has been able to obtain.  His long residence here, & the connections which he has accidentally fallen into, have undoubtedly also given him advantages which few of our Citizens have possessed, before him, in acquiring a general acquaintance with the interior concerns of this Government. I have the honor to be, Sir, with perfect respect & consideration, Your very obt. Servant.

George W. Erving


9th.  Having demanded of Mr. Cevallos a Passport for Mr. Tombarel, I received with it, the additional note, dated 5th. Inst. upon his affairs; of which a copy is enclosed.

